945 F.2d 405
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SOMERS CORPORATION, Plaintiff-Appellee,v.Michael STRAUSS, Defendant-Appellant.
Nos. 89-3714, 89-3715.
United States Court of Appeals, Sixth Circuit.
ept. 30, 1991.

Before KEITH and BOYCE F. MARTIN, JR., Circuit Judges, and TAYLOR, District Judge.*
PER CURIAM:


1
Michael Strauss appeals from the district court's June 28, 1989, order denying Strauss' motion to set aside judgment pursuant to Fed.R.Civ.P. 60(b).


2
Having carefully considered the record and the arguments presented in the briefs, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable Richard B. McQuade, Jr., United States District Judge for the Northern District of Ohio, for the reasons set forth in his June 28, 1990, Memorandum of Opinion.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation